Citation Nr: 0636802	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-29 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a spine injury, and if so, whether service 
connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Law Clerk


INTRODUCTION

The veteran had active military service from September 1976 
to September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.

The Board notes that in September 2004 the veteran withdrew 
his request for a Board hearing.  His request for a Board 
hearing is considered withdrawn.  38 C.F.R. § 20.704(e) 
(2006).

The issue of whether service connection is warranted for 
residuals of a spine injury is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. VA properly notified the veteran of a September 2001 
rating decision of the RO that denied the veteran's claim of 
entitlement to service connection for residuals of a spine 
injury, as well as his appellate rights; however, the veteran 
did not perfect an appeal of this September 2001 rating 
decision.

2. Evidence associated with the claims file after the RO's 
last final denial in September 2001 is new evidence, and when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
previously disallowed claim for residuals of a spine injury.


CONCLUSIONS OF LAW

1. The September 2001 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for residuals of a 
spine injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

For purposes of evaluating the veteran's request to reopen 
his claim for service connection for residuals of a spine 
injury, the Board notes that a lengthy discussion of VCAA 
notice is unnecessary as the Board is reopening this claim.  
However, the Board notes that a July 2003 letter sent to the 
veteran provided notice regarding the previous final denial, 
as well as what constitutes "new and material evidence."  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  It also 
provided him with notice regarding what the evidence must 
show in order to substantiate his underlying claim of service 
connection for residuals of a spine injury.  Id.  
Additionally, the July 2003 letter advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to his claim to reopen the previously 
disallowed claim for service connection of residuals of a 
spine injury.  Quartuccio, 16 Vet. App. at 187.

The Board notes that the veteran was not provided adequate 
notice in accordance with Kent regarding what the evidence 
must show in order to reopen his underlying claim of service 
connection.  However, seeing as the Board is reopening the 
veteran's claim, it finds this error to be nonprejudicial to 
the veteran.

VA also has a duty under the VCAA to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as are all available medical 
records identified and/or provided by the veteran, including 
VA treatment and hospitalization records from 1982 to 2004.  
The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this claim.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and that the 
case is ready for appellate review.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

38 C.F.R. § 3.156(a) (2006) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the veteran in 
developing the facts necessary for his claim has been 
satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

At the time of the prior final denial in this matter, as 
issued in a September 2001 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
medical records, VA hospital summaries for November 1998 and 
April 1999, and VA medical records from September 1996 to 
July 1999 and from February 2000 to March 2001.

The September 2001 rating decision notes that the veteran has 
not presented evidence of an in-service spine injury, nor has 
he presented evidence which links a current spinal disability 
to his military service.  The veteran was mailed a copy of 
the September 2001 rating decision.  As the veteran did not 
timely appeal the RO's decision, it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

In June 2003, the veteran requested that the RO reopen his 
claim.  In a January 2004 rating decision, the RO denied the 
veteran's request to reopen his claim.  The veteran received 
notice of the decision and timely appealed it.

Following the RO's denial in September 2001, additional 
evidence was associated with the claims file, including more 
statements from the veteran, VA medical records from 1982 to 
1994 and from 2003 to 2004, and a December 2004 medical 
opinion by a VA physician.

The December 2004 medical opinion, submitted by a VA 
physician, indicates that he has been treating the veteran 
for a spinal cord injury for the past year.  The objective 
medical evidence indicates that the veteran's spinal cord 
injury occurred more than two years ago, and the veteran has 
reported symptoms of balance problems and right hand pain 
since the mid-1980s.  The VA physician notes that the veteran 
presented him with an August 3, 1982, service medical record 
for an evaluation and opinion.  The service medical record 
notes the veteran reported complaints of pain since repelling 
four days earlier.  The pain was noted as "very 
lateralized," and the VA physician indicated that this was a 
typical presentation for radiculopathy.  The radiograph was 
noted as normal, but the veteran complained of pain, 
including left shoulder pain.  The VA physician opined that 
although it was impossible to state with absolute certainty, 
one could conclude that the veteran suffered a cervical 
trauma in August 1982, which could have been the initial 
presentation of cervical radiculopathy.  He also noted that 
such trauma could have led to the veteran's degenerative 
arthritis, central and forminal stenosis, and his 
neurological disability.

The Board finds that the additional evidence submitted by the 
veteran in support of his claim is both new and material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The 
Board notes that the VA physician's December 2004 medical 
opinion presents evidence which was not available at the time 
of the prior decision in this matter.  Therefore, the Board 
considers this opinion to be new evidence.  The Board is also 
of the opinion that this information is material to the case.  
At the time of the September 2001 rating decision, there was 
no competent evidence in the record that the veteran suffered 
an in-service spine injury.  The newly submitted evidence, 
however, suggests that an August 1982 service medical record 
may indicate that such an injury did occur.  Therefore, 
presuming the credibility of the evidence submitted, the VA 
physician's December 2004 medical opinion is new and material 
evidence.  See Justus, supra.  The Board therefore holds that 
the newly submitted evidence is so significant that it must 
be considered in order to fairly decide the merits of this 
claim, and as such, the claim for entitlement to service 
connection for a back disability must be reopened for full 
review.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a spine 
injury is reopened, and to this extent the claim is granted.


REMAND

The veteran seeks service connection for residuals of a spine 
injury.  He contends that he injured his spine during 
service.  Specifically, the veteran has indicated two 
potential incidents which he claims may be the precipitating 
injury for his current spinal problems.  The first is a 
claimed truck rollover accident that occurred in 1980.  In 
his request to reopen, the veteran indicates that he was in a 
rollover accident during service which left him paralyzed for 
three days.  The Board notes that there is no mention of this 
claimed accident in the veteran's service medical records.  
However, a February 1999 VA medical record indicates that the 
veteran reported falling from a truck during service in 
conjunction with his spinal problems.  The second claimed 
injury is the August 1982 repelling incident mentioned in the 
above decision.  As indicated by the VA physician's December 
2004 medical opinion, this service medical record could 
indicate a cervical spine injury.

Although the veteran's service medical records are silent for 
any truck rollover accident or paralyzation during service, 
the Board notes that sometimes hospital records are not 
associated with a veteran's service medical records, and 
instead remain at the treating hospital or are filed at the 
National Personnel Records Center (NPRC) under the facility.  
Therefore, on remand, the veteran should be provided an 
opportunity to identify the hospital which treated him for 
this claimed accident during service, and if he does so, 
appropriate attempts should be made to retrieve such records.

In addition to attempting to verify the veteran's claimed in-
service truck accident, the Board concludes that a remand is 
necessary for the purpose of ascertaining a clear medical 
opinion regarding the etiology of any current residuals of a 
spine injury.  The December 2004 medical opinion by the VA 
physician indicates that the veteran's current tetraplegia at 
the C-3 level, cervical radiculopathy and spasticity, altered 
gait, spinal stenosis, and degenerative arthritis could all 
be related to an in-service spinal injury.  However, this 
opinion was based on a review of one service medical record, 
and the opinion is prefaced with a caution regarding the 
certainty of the opinion.  Thus, in order to assist the Board 
in deciding the veteran's claim, a VA examination and opinion 
is needed which is based on the entire evidence of record, to 
include the VA physician's medical opinion and any hospital 
records obtained related to the veteran's claimed in-service 
truck accident.

The December 2004 medical opinion from the VA physician 
indicates that the veteran has degenerative arthritis.  
According to 38 C.F.R. § 3.309(a) (2006), arthritis is a 
chronic disease entitled to a presumptive service connection 
under 38 C.F.R. § 3.307(a) (2006).  The Board notes that 
neither the July 2004 statement of the case, nor any other 
correspondence sent to the veteran, provides the veteran with 
notice regarding the substance of these regulations 
pertaining to presumptive service connection.  The statement 
of the case is required to contain "[a] summary of the 
applicable laws and regulations . . . and a discussion of how 
such laws and regulations affect the determination."  See 38 
C.F.R. §§ 19.29(b), 19.31 (2006).  Therefore, the veteran 
should be provided such notice on remand.

As a final note, during the pendency of this appeal, on March 
3, 2006, the Court issued a decision in Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006), which held that VCAA notice 
must include notice regarding the disability rating and the 
effective date.  The Board notes that no such notice was 
provided to the veteran.  Thus, on remand, notice regarding 
the disability rating and effective date should be sent to 
the veteran.

Accordingly, the case is REMANDED for the following action:

1. Contact the veteran and ask him to 
provide the name(s) of the hospital(s) 
and/or facilities that treated him for 
injuries sustained by his claimed in-
service truck accident.  After obtaining 
all necessary releases, make appropriate 
attempts to obtain these records from both 
the identified facility and the NPRC.

2. Following completion of the above 
development, schedule the veteran for a VA 
spinal examination in order to determine 
the existence and etiology of any 
residuals of a spine injury.  Any 
indicated tests should be accomplished.  
The claims file must be made available to 
the examiner; the examiner should indicate 
in the examination report that the claims 
file was reviewed.  Following a review of 
the claims file and an examination of the 
veteran, the examiner should indicate 
whether the veteran has any current 
residuals of a spine injury, providing a 
diagnosis for each identified disability.  
He or she should also provide an opinion 
as to whether any residuals of a spine 
injury are more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
related to the veteran's military service.  
A detailed rationale should be provided 
for all opinions given and the factors 
upon which the medical opinion is based 
must be set forth in the report.  If it 
cannot be determined whether any residuals 
of a spine injury were caused by military 
service, on a medical scientific basis and 
without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

3. Provide the veteran with notice 
regarding the disability rating and 
effective date.  See Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

4. After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case.  The "Pertinent Laws and 
Regulations" section should include 
copies of 38 C.F.R. §§ 3.307, 3.309 
(2006), relating to presumptive service 
connection for arthritis.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


